Exhibit News Release Cenveo Announces Full Year 2008 Results Strong operational performance highlighted by record financial results across a number of metrics 2008 Cash flow from continuing operations of $209.8 million, up 143.4% from prior year STAMFORD, CT – (March 16, 2009) – Cenveo, Inc. (NYSE: CVO) today announced results for the three months and full year ended January 3, 2009. For the fourth quarter ended January 3, 2009, net sales were $517.2 million compared to $584.4 million for the same period in the previous year. For the quarter ended
